DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed 10/15/20.  As directed by the amendment, claims 9, 11-12 and 19 have been amended, claims 1-8 and 10 have been cancelled, and no claims have been added.  Thus, claims 9 and 11-19 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/20 has been entered.
Claim Objections
2.	Claim 1 is objected to because the last phrase “mimicking the simplified connectivity pattern of spinal cord neurons in primitive vertebrates” (ln. 12) appears to be a mistake and not an intended part of the claim.  For purposes of examination, this phrase will not be considered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al (2006/0149338) in view of Jung et al (Non-patent Literature, “Real-Time Interaction Between a Neuromorphic Electronic Circuit and the Spinal Cord”).
Regarding claim 9, Flaherty discloses a system for generating a neuromorphic signal pattern for use as a control signal in a powered assistive device for a biological system (Fig. 2 depicts a schematic representation of such a system.  Fig. 6 depicts a specific example of such a system; [0034]-[0035] discloses a general description of such a system, while [0016]-[0124] discloses a specific system 10), comprising, a controller having an electronic pattern generating circuit with a biomimetic design that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates which generates an autonomous signal for initiating movement of the powered assistive device (Fig. 2, processing unit 130; Fig. 6, 130a and 130b form a processing unit; [0035] discloses that the processing unit utilizes various electronic, mathematic, neural net, and other signal processing techniques in producing a processed signal.  The use of a “neural net” by a processor to generate a signal is 
Flaherty does not disclose the structure of the control circuitry, or that the electronic pattern generating circuit is made from analog integrated components and discrete electronic components.
However, Jung teaches an electronic pattern generating circuit to be used for the control of stepping movements (Pg. 319, col. 2, ln. 3-22), wherein the pattern generating module is designed to mimic the behavior of spinal cord circuitry (Pg. 319, col. 2, ln. 46-51), wherein the pattern generating circuit is constructed from analog integrated components and discrete electronic components (Pg. 320, col. 2, Section C, discloses the electronic circuit as an analog very large scale integrated (aVLSI) electronic circuit comprising resistors and capacitors). Implementation of such circuitry in aVLSI provides the ability to greatly increase the complexity of the model at the individual neuron and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processing unit of Flaherty to utilize an electronic pattern generating circuit that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates wherein the pattern generating circuit is made from analog integrated components and discrete electronic components as taught by Jung, as implementation of such processing circuitry provides the ability to greatly increase the complexity of the processing at the individual neuron and network levels to help restore complex neuromotor function using neuroprosthetic technology.
6.	Claims 11-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clausen et al (2007/0050045) in view of Gramnas (2004/0044417) and Flaherty et al (2006/0149338).
	Regarding claim 11, Clausen discloses a powered device for assisting a user with walking (Fig. 3, lower limb member 102 assists a user with walking), comprising: a controller for controlling movement of the powered device having an electronic circuit with biomimetic design that generates an autonomous signal (Fig. 3, control circuitry 122; [0097] discloses that a control system 300 can be used so as to “mimic natural ankle movement” by the ankle device. The control system works “automatically” based upon input into the controller to control the ankle device.  Thus, the electronic circuit of the CPU 305 has a “biomimetic design,” as it mimics natural motion); an actuated articulated false-foot configured to connect to and support an injured lower limb to form an actuated articulated false-foot prosthesis (Fig. 3, lower limb member 102 is an 
	Clausen does not explicitly disclose that the actuated articulated false-foot surrounds footwear, a foot, or a prosthesis of an injured lower limb.  Clausen does, however, disclose an attachment portion 108 that may be configured to couple the prosthesis 100 to a stump of an amputee or to another prosthetic device ([0070]).
	However, Gramnas teaches a false-foot prosthetic that connects to, surrounds, and supports a prosthesis of an injured lower limb (Fig. 1, socket 6 of the false-foot connects to, surrounds, and supports lower leg tube 5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the attachment portion of Clausen to be a socket that is configured to connect to, surround, and support a leg prosthesis as taught by Gramnas in order to allow the false-foot to be used by a user who has a prosthesis for the shank portion of their leg.
	The modified device of Clausen does not have the biomimetic design that mimics the connectivity of neurons within the spinal cord of primitive vertebrates which electronic pattern generating circuit is made from analog integrated components and discrete electronic components.
	However, Flaherty teaches a processing unit that takes sensed signals from the nervous system of a patient and uses a processing unit to produce a control signal for neural net processing techniques, wherein these techniques are considered to be “biomimetic designs” that are defined by the simplified connectivity of neurons within the spinal cord of primitive vertebrates”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the controller of the modified device of Clausen to incorporate sensed signals from the nervous system of the patient to generate control signals for the powered device via neural nets as taught by Flaherty, as such a modification would provide better control of the powered device that is more seamlessly integrated with the movement intentions and physiology of the patient.
The modified device of Clausen does not disclose the structure of the control circuitry, or that the electronic pattern generating circuit is made from analog integrated components and discrete electronic components.
However, Jung teaches an electronic pattern generating circuit to be used for the control of stepping movements (Pg. 319, col. 2, ln. 3-22), wherein the pattern generating module is designed to mimic the behavior of spinal cord circuitry (Pg. 319, col. 2, ln. 46-51), wherein the pattern generating circuit is constructed from analog integrated components and discrete electronic components (Pg. 320, col. 2, Section C, discloses the electronic circuit as an analog very large scale integrated (aVLSI) electronic circuit comprising resistors and capacitors). Implementation of such circuitry in aVLSI provides 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processing unit of Flaherty to utilize an electronic pattern generating circuit that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates wherein the pattern generating circuit is made from analog integrated components and discrete electronic components as taught by Jung, as implementation of such processing circuitry provides the ability to greatly increase the complexity of the processing at the individual neuron and network levels to help restore complex neuromotor function using neuroprosthetic technology.
Regarding claim 12, the modified device of Clausen has the controller having the electronic circuit with a biomimetic design that mimics the connectivity of neurons within the spinal cord of primitive vertebrates for controlling movement of the device (Jung, Pgs. 319-320, “Overview” section, discloses modeling based on the spinal cord of the lamprey) further including a sensor for detecting intent of the user to move (Flaherty, [0035], uses electrode sensors to detect intentions to move based on electrical activity of the nervous system. [0048] discloses the processing unit as modifying its processed signals to improve the “intended movement” by the patient based on the sensed signals received by the processing unit. Additionally, Clausen, [0100] discloses myoelectric sensors and load sensors which detect the intent of the user to move), and communicating such intent to the controller to determine desired movement of the device (Flaherty, [0035] and [0048]; Clausen, [0097] discloses the sensors 
	Regarding claim 13, the modified device of Clausen has the sensor comprising associated on-body, in-body or articulated false-foot prosthesis mounted sensors to sense intent of user to move and environmental perturbation, and communicate such intent to the controller to determine desired movement of the device (Clausen, [0101] discloses sensors that detect the intent of the user to move; [0102] discloses environmental perturbations such as changes in terrain elevation).
Regarding claim 14, the modified device of Clausen has the controller automatically starting and stopping movement of the actuated articulated false-foot prosthesis (Clausen, [0104] discloses that the controller detects the gait of the user and adjusts the ankle device accordingly, thereby “starting and stopping” the ankle device automatically).
Regarding claim 15, the modified device of Clausen has the controller automatically moving the actuated articulated false-foot prosthesis at a self-selected walking speed of the user (Clausen, [0104] and [0110] disclose that the device automatically adjusts its actuation based upon the walking speed as determined by the user).
Regarding claim 16, the modified device of Clausen has the controller automatically responding to external environmental input to adjust the movement pattern of the actuated articulated false-foot prosthesis (Clausen, [0103] discloses the controller and sensors taking into account changes in the environment or surface terrain).

Regarding claim 19, the modified device of Clausen (as modified above in the rejection of claim 11) is a powered device for assisting a user with walking, comprising: a controller for controlling movement of the powered device (Clausen, Fig. 9, control system 300; [0097] discloses CPU 305 sending signals to control module 310 for controlling the power assistive device 100 of Fig. 3.  This control system would be modified by the processing unit of Flaherty to take into account biological signals of the nervous system of the patient; see [0035] of Flaherty), the controller having an electronic circuit with a biomimetic design that mimics the connectivity of neurons within the spinal cord of primitive vertebrates which electronic pattern generating circuit is made from analog integrated components and discrete electronic components and generates an autonomous signal (Pg. 320, col. 2, Section C, discloses the electronic circuit as an analog very large scale integrated (aVLSI) electronic circuit comprising resistors and capacitors), an actuated articulated false-foot configured to connect to, surround and support footwear, a foot or prosthesis of an injured lower limb within the articulated false-foot to form an actuated articulated false-foot prosthesis (Clausen, Fig. 3, lower limb member 102 is an articulated “false-foot,” as it is not the real foot of the user.  The lower limb member 102 would support the injured lower limb of the user (e.g. stump). Gramnas, Fig. 1, depicts a socket 6 of a false-foot that connects to, surrounds, and supports lower leg tube 5.  Such a socket would be employed on the false-foot of Clausen in the modified device); an actuator for driving the articulated false-foot 
Response to Arguments
7.	 Applicant’s arguments filed on 10/15/20 on Pages 6-8 with respect to independent claims 9, 11, and 19 regarding Flaherty not disclosing an electronic pattern generating circuit with a biomimetic design that mimics the connectivity of neurons within the spinal cord of primitive vertebrates has been considered, but are moot in view of the newly applied reference of Jung.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785